EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Claims 16-20 have been rejoined.
In Claim 16 line 2, the phrase “tool of claim 1, comprising” has been replaced with --tool comprising--.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  With regards claims 1 and 16, none of the prior art incorporates a cutting tool the first and second arm assemblies, the cutting blade, and the first and second translational movement plates in combination with the remaining limitations.  With regards claim 21, none of the prior art incorporates a cutting tool with the cutting blade and the first and second arm assemblies with jaw members and outer surfaces and their respective relationships with the different first and second directions in combination with the remaining limitations.  Clemens 1,804,149 is the closest prior art.  With regards to claims 1 and 16, Clemens does not disclose any structure to represent the first and second plates and such a modification would not be obvious.  With regards to claim 21, Clemens does not disclose the specifics with the first and second arm assemblies and their sub-structures.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DANIEL PRONE whose telephone number is (571)272-4513. The examiner can normally be reached Monday-Friday: 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean M Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
07 April 2022
/Jason Daniel Prone/
Primary Examiner, Art Unit 3724